no

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
v.
JESSE JOHNSON Crim. Acti0n N0. 03cr524-0l
’ (CKK)
Defendant. F I L E D
APR " 7 2010
C|erk. U.S. District & Bankruptcy
ORDER Courts for the District of Co|umbia

This case comes before the Court upon the receipt of a Report and Recommendation
dated March 22, 2010, from Magistrate Judge Alan Kay. No objections to the Magistrate Judge’s
Report and Recommendation have been received by the Court.

Ac@@rdingiy, n is this ff day of Aprii, 2010,

ORDERED that the Report and Recomrnendation is hereby ADOPTED and Mr.
Johnson’s supervised release is REVOKED; and it is

FURTHER ORDERED that J esse Johnson is hereby scheduled to appear before the

Court for Re-sentencing on May 5, 20]0, at 9:30 a.in. in Courtroom 28A, 6“‘ Floor-Annex.

fan wm w

coLLEEN KoLiAR-KoTE/L Y
United States District Judge

Copies t0:

Michelle Peterson, AFPD

Julieanne Hirnelstein, AUSA

Magistrate Judge Alan Kay

Andre Wilson, U.S. Probation Officer

Pretrial Services